9 F.3d 1535
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Norman E. DICKINSON, Plaintiff, Appellant,v.Oram LAWRY, Defendant, Appellee.
No. 93-1395.
United States Court of Appeals,First Circuit.
November 19, 1993

Appeal from the United States District Court for the District of Maine
Norman E. Dickinson on brief pro se.
D.Me.
AFFIRMED
Before Selya, Boudin and Stahl, Circuit Judges.
Per Curiam.


1
Because plaintiff's complaint fails to assert facts necessary to sustain a § 1983 claim, we summarily affirm the magistrate judge's recommended dismissal filed on March 12, 1993, accepted and confirmed by the district court on March 31, 1993.